Supreme Court of Florida
                                    ____________

                                   No. SC18-2001
                                   ____________


 IN RE: AMENDMENTS TO THE RULES OF THE SUPREME COURT
RELATING TO ADMISSIONS TO THE BAR—RULES 3-23.1 AND 4-23.1.

                                   August 29, 2019

PER CURIAM.

      Before the Court is the petition of the Florida Board of Bar Examiners

(Board) proposing amendments to the Rules of the Supreme Court Relating to

Admissions to the Bar (Bar Admission Rules). See Bar Admiss. R. 1-12. We have

jurisdiction. See art. V, § 15, Fla. Const.

      The Board’s petition proposes amending Bar Admission Rule 3-23.1

(Failure to File the Answer) to “harmonize” it with prior amendments to other Bar

Admission Rules, and amending Bar Admission Rule 4-23.1 (Transfer of Score) to

address issues regarding the transfer of Multistate Bar Examination (MBE) scores.

The proposed amendments were published for comment. The Court received one

comment from Attorney Robert Phaneuf. The Board filed a response.
      Having considered the amendments proposed by the Board, the comment

filed, and the Board’s response, the Court hereby adopts these straightforward

amendments as proposed by the Board.

      Bar Admission Rule 3-23.1 is amended to clarify the Board’s procedure in

the event an applicant fails to serve an answer to specifications within twenty-five

days under Bar Admission Rule 3-23 (Specifications). The amendments

harmonize Bar Admission Rule 3-23.1 with the requirements of Bar Admission

Rule 3-23 by replacing the word “file” throughout the rule with “serve,” and by

extending the deadline to “serve” an answer from twenty days to twenty-five days.

Bar Admission Rule 4-23.1 is amended to authorize the transfer of MBE scores

from jurisdictions that do not utilize the National Conference of Bar Examiners’

score reporting service. The rule is also amended to include new language

establishing a deadline for the transfer of MBE scores of January 15 for the

February bar exam, and June 15 for the July bar exam.

      Accordingly, the Rules of the Supreme Court Relating to Admissions to the

Bar are amended as set forth in the appendix to this opinion. Deletions are

indicated by struck-through type, and new language is indicated by underscoring.

The amendments shall become effective immediately upon release of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

                                        -2-
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating The Florida Bar

Scott L. Baena, Chair, Michele A. Gavagni, Executive Director, and James T.
Almon, General Counsel, Florida Board of Bar Examiners, Tallahassee, Florida,

      for Petitioner

Robert B. H. Phaneuf, Deerfield Beach, Florida,

      Responding with comments




                                      -3-
                                     Appendix

       3-23.1 Failure to FileServe the Answer. If an applicant or registrant fails to
fileserve an answer to the Specifications within the 2025-day deadline or within
any extension of time allowed by the board, the Specifications will be deemed
admitted, and the failure to fileserve an answer shall constitute a waiver of the
applicant’s right to a formal hearing before the board pursuant to rule 3-23.2. The
board will enter Findings of Fact, finding the Specifications proven, and
appropriate conclusions of law that may include a recommendation that the
applicant not be admitted to The Florida Bar, or that the registrant has not
established his or her qualifications as to character and fitness.

      4-23.1 Transfer of Score. A score achieved by an applicant on the
Multistate Bar Examination administered in a jurisdiction other than the State of
Florida will be accepted by the board if the applicant achieved the required scaled
score under rule 4-26.2, under the individual method, within the timeframe
required under rule 4-18.1. The score must be transferred directly to the board by
the National Conference of Bar Examiners or from the jurisdiction where the score
was achieved if that jurisdiction does not utilize the NCBE score reporting service.
Transferred MBE scores must be received by January 15 if an applicant intends to
take Part A, only, of the February General Bar Examination or by June 15 if an
applicant intends to take Part A, only, of the July General Bar Examination.




                                        -4-